Case 2:20-cv-02924-DMG-PVC Document 64-1 Filed 05/01/21 Page 1 of 5 Page ID #:1380




        1 - REDACTED Exhibit 4 to Supp. Sanchez
               Dec. ISO Supp. Opposition
                      [Doc. 46-4]
Case 2:20-cv-02924-DMG-PVC Document 64-1 Filed 05/01/21 Page 2 of 5 Page ID #:1381
   Photos & Addresses




   TEXTS




                                EXHIBIT A, PAGE 5
Case 2:20-cv-02924-DMG-PVC Document 64-1 Filed 05/01/21 Page 3 of 5 Page ID #:1382




                                EXHIBIT A, PAGE 6
Case 2:20-cv-02924-DMG-PVC Document 64-1 Filed 05/01/21 Page 4 of 5 Page ID #:1383




                                EXHIBIT A, PAGE 7
  Case 2:20-cv-02924-DMG-PVC Document 64-1 Filed 05/01/21 Page 5 of 5 Page ID #:1384




“Solo” premiere Hollywood May 11, 2018




“Manchester By The Sea” Premiere & Party at Bezos
Beverly Hills home in 2016




Jeff to Lauren: “You can’t fight chemistry”

Press about events: https://www.indiewire.com/2016/12/oscar-circuit-silence-martin-scorsese-jeff-bezos-1201752452/




                                                    EXHIBIT A, PAGE 8
